Citation Nr: 0615960	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  99-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
residuals for a second cervical (C2) vertebra fracture, 
from March 30, 1995 through December 28, 1998, and to a 
rating in excess of 20 percent thereafter.

2.	Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to June 
1992.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating action of the Department of 
Veterans'Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection both for 
residuals of a C2 vertebra fracture and for hemorrhoids, with 
initial disability ratings of 10 percent and zero percent, 
respectively.  The veteran appealed for higher initial 
ratings.

The Board remanded the matter in October 2003 for further 
development, and in March 2004, the Appeals Management Center 
(AMC) increased the rating for residuals of the C2 vertebra 
injury to 20 percent, effective December 29, 1998.  In a 
March 2005 decision, the Board remanded the case again for 
additional development due to the RO's failure to comply with 
the directives of the October 2003 Remand.    

Following the RO's decision increasing the rating for the 
veteran's cervical spine disability to 20 percent, it issued 
a Supplemental Statement of the Case styling the issues 
relating to the cervical spine disability as entitlement to 
an earlier effective date than December 29, 1998 for a 20 
percent evaluation for service-connected residuals for a C2 
vertebra fracture and to a rating in excess of 20 percent 
thereafter.  Since the veteran filed his original claim for 
service connection on March 30, 1995, and this appeal stems 
from the March 1998 decision that granted service connection 
and assigned the initial rating of 10 percent, the issue is 
more appropriately characterized as entitlement to a rating 
in excess of 10 percent for residuals of a fracture of the 
cervical spine from March 30, 1995 through December 28, 1998, 
and to a rating in excess of 20 percent thereafter.  In light 
of the fact that the veteran contested the initial evaluation 
of his disability and has never withdrawn that appeal, the 
Board has styled the issue pertaining to his cervical spine 
as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  There is no practical difference here or prejudice 
to the veteran as the time frame in question is from March 
30, 1995, the date of receipt of the original claim, and 
December 29, 1998, and the veteran does not indicate 
otherwise.  He specifically claims that the 20 percent rating 
for his cervical spine disability should be March 30, 1995.  
See June 2004 letter.  See also 38 C.F.R. § 3.400.

The required development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	In the decision that is the subject of this appeal, the RO 
granted service connection for residuals of a C2 fracture 
of the cervical spine and assigned a 10 percent rating, 
effective from March 30, 1995 or the date of receipt of 
the original claim for service connection.

3.	An RO decision during the course of this appeal, entered 
in March 2004, granted an increased rating for the 
veteran's cervical spine disability to 20 percent, 
effective from December 29, 1998.

4.	Medical reports dated prior to December 29, 1998 show that 
the veteran's cervical spine disability was not manifested 
by more than slight limitation of motion; there is X-ray 
evidence of arthritis but no radiological evidence of 
complications from a fracture of a C2 vertebra, to include 
a vertebral deformity.

5.	Medical reports dated from December 29, 1998 to September 
26, 2003 reflect that the veteran's residuals of a C2 
vertebra fracture were not manifested by more than 
moderate limitation of motion; X-ray examinations during 
this time continued to show arthritis but they were 
negative for a cervical vertebral deformity.

6.	Medical reports dated from September 26, 2003 do not 
reflect that the residuals from the veteran's C2 vertebra 
fracture are manifested by limitation of forward flexion 
to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine. 

7.	Medical records do not reflect that the veteran has large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
residuals of a C2 vertebra fracture of the cervical spine 
prior to December 29, 1998, and for a rating in excess of 
20 percent thereafter, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5287, 5290 (2002); Diagnostic Codes 
5235, 5237 (effective September 26, 2003, including 
reclassification of Diagnostic Codes 5285, 5287, 5290).

2.	Entitlement to an initial compensable rating for 
hemorrhoids is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In the Board's March 2005 Remand, it directed the RO to issue 
a Supplemental Statement of the Case (SSOC) regarding the 
earlier effective date issue and then issue a letter to the 
veteran explaining the terms of the VCAA, specifically §§ 
5103 and 5013A.  The enactment of this statute, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
significantly changed the law, and VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
RO rendered the decision from which the veteran appeals in 
March 1998, provisions of the VCAA still apply.  

In the instant case, the Board finds that the RO complied 
with the March 2005 Remand directive and that VA fulfilled 
its duties to the veteran under the VCAA.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements and the Remand directive.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id., at 484, 486.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The June 2005 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
that would support his claims for increased ratings, namely, 
that which demonstrates that his service-connected residuals 
of a C2 vertebra fracture and hemorrhoids had increased in 
severity.  This correspondence advised the veteran that such 
evidence could include statements from the veteran's doctor, 
containing physical and clinical findings, as well as 
laboratory test results, x-rays, dates of examination and 
tests, and statements from other individuals describing from 
their own knowledge and observation in what manner his 
disabilities had become worse.  It also conveyed that the 
veteran could submit his own statement, explaining his 
symptoms, their frequency, severity, and other disablement 
caused by the disabilities.  The letter clearly disclosed 
VA's duty to obtain certain evidence, such as service medical 
records, employment records, or records from other Federal 
agencies, as well as its obligation to make reasonable 
efforts to attain private records, such as those from private 
doctors or hospitals, current or former employers, and State 
and local records, so long as the veteran provided consent 
and enough information to enable their attainment.  It also 
apprised the veteran that he carried the ultimate 
responsibility of supporting his claims by appropriate 
evidence.  This correspondence notified the veteran of VA's 
duty to assist him by providing a medical examination or 
soliciting a medical opinion if necessary for the RO decision 
on his claims.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that the veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  It is 
also pertinent to note that the RO readjudicated the issues 
on appeal after the last VCAA notice was issued.  See 
Supplemental Statement of the Case issued in December 2005.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims and of the type of 
evidence necessary to establish a disability rating by 
providing the standards of evaluation for residuals of a C2 
vertebra fracture and hemorrhoids.  However, he was not 
provided with notice of the effective date for the claimed 
disabilities.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against the veteran's claims for higher 
ratings and an earlier effective renders moot the issue of 
effective dates.   

The Board also notes that, according to Pelegrini, 18 Vet. 
App. at 119-20, proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VA did not provide such 
notice to the veteran prior to the March 1998 RO decision 
that is the subject of this appeal in its June 2005 letter.  
Notwithstanding any defective timing, however, the Board 
determines that no prejudice to the veteran resulted, as the 
Board, in the March 2005 Remand Order, specifically directed 
the RO to cure prior insufficient VCAA notice, and the June 
2005 letter outlined above fully informed the veteran of VCAA 
duties.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its June 2005 letter, informed the 
veteran about VA's duty to help retrieve relevant records and 
asked the veteran to provide enough information to facilitate 
this process.  Additionally, the RO notified the veteran that 
VA would schedule a medical examination for him or obtain a 
medical opinion in connection with his claims should the RO 
deem it necessary to decide the claim.  

The veteran was afforded two VA examinations, which were 
thorough in nature and provided findings that are adequate to 
rate both disabilities on appeal, including during the two 
periods of time for the veteran's cervical spine disability.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; there is no further duty 
to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the RO complied 
with the directives set forth in the March 2005 Remand order 
and that VA fulfilled its VCAA duties to notify and to assist 
the veteran.  Thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With regard to both claims for higher initial evaluations, 
the veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 126.

Cervical Spine
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).

With respect to disability ratings for the cervical spine, 
the Board notes that VA amended the provisions of 38 C.F.R. 
§ 4.71a governing such evaluations, effective September 26, 
2003.  As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal relating to 
a rating of service-connected residuals of a C2 vertebra 
fracture in excess of 20 percent from December 29, 1998 spans 
both before and after the amendment, the Board must evaluate 
the veteran's spine disability under the pre-September 2003 
amendment version of 38 C.F.R. § 4.71a as well as the post-
September 2003 amendment version, with the latter amendments 
effective from September 26, 2003.

The Board notes that, during the pendency of the veteran's 
appeal the regulations pertaining to the evaluation of 
degenerative disc disease was also amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002).  
However, as service connection is not in effect for disc 
disease of the cervical spine, these amendments are not 
applicable to the veteran's claim.  The Board parenthetically 
notes that there is no X-ray evidence of disc disease of the 
cervical spine.



Pre-September 2003 Amendment Version
In the pre-September 26, 2003 amendment version of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 offers the rating criteria for 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  For slight, moderate 
and severe limitation of motion of the cervical spine, a 
veteran will receive ratings of 10 percent, 20 percent and 30 
percent respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  For ankylosis of the cervical spine, Diagnostic Code 
5287 provides for a 30 percent rating (favorable) and a 40 
percent evaluation (unfavorable).  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2002).

Post-September 2003 Amendment Version
Effective September 26, 2003, the revised regulations 
provide, in pertinent part, as follows:

40% Unfavorable ankylosis of the entire cervical spine

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 (2005). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).

Hemorrhoids
38 C.F.R. § 4.114 governs disability ratings for the 
digestive system.  38 C.F.R. § 4.114.  Specifically, 
Diagnostic Code 7336 sets forth various evaluations for 
external and internal hemorrhoids.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A veteran will receive a zero percent 
rating for mild or moderate hemorrhoids, while a 10 percent 
rating will be awarded for hemorrhoids that are large or 
thrombotic, irreducible, will excessive redundant tissue 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A veteran will garner the maximum 
rating of 20 percent for this disability when it is 
accompanied by persistent bleeding and secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Where a question arises as to which of two evaluations shall 
control, the higher evaluation will be assigned, so long as 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

III. Analysis
The Board finds that a preponderance of the evidence is 
against the veteran's claims for (1) a rating in excess of 10 
percent prior to December 29, 1998, and to a rating in excess 
of 20 percent thereafter; and (2) an initial compensable 
rating for hemorrhoids. 

a. Residuals of a Cervical Spine Fracture
Factual Background

Medical records dated prior to December 29, 1998 weigh 
against the veteran's claim for a rating in excess of 10 
percent for his residuals of a C2 vertebra fracture.  Because 
this issue requires the Board to examine records for a time 
period prior to the September 26, 2003 effective date of the 
amendment to 38 C.F.R. § 4.71a relating to evaluations for 
the spine, the Board will employ the applicable pre-amendment 
Diagnostic Codes.    

Medical reports from December 1994 to May 1995 bear no 
indication of limitation of motion of the cervical spine.  
Additionally, a VA physician, who examined the veteran in 
September 1996, noted that the veteran had sustained an in-
service C2 vertebra fracture and that "[h]e is not receiving 
any treatments as related to his neck."  The VA examiner 
also stated that "this man has no current complaints as 
regards his cervical spine and he tells me that he is not 
making any claims in regards to the injury in which he 
sustained to his neck.  He says his neck and upper 
extremities are entirely asymptomatic."  Upon physical 
examination, this doctor found the veteran's neck to be 
normal with no local tenderness.  The veteran also displayed 
a full range of neck motion with 70 degrees of rotation to 
the right and left and 50 degrees of lateral flexion to the 
right and left.  The doctor additionally noted that on 
flexion, the chin easily touched the sternum and there were 8 
inches between the chin and sternum on extension.  In his 
diagnosis and conclusion the VA examiner reiterated that the 
veteran's neck was asymptomatic and that objective 
examination of the neck was entirely normal. 

An August 1997 VA examination of the cervical spine disclosed 
similar findings.  The examiner noted that the veteran was 
not wearing any type of cervical collar and that his spine 
showed no scoliosis or kyphosis with a normal cervical 
lordosis.  There was no tenderness in the surrounding muscles 
and no spasms detected in the cervical region.  Additionally, 
the veteran displayed the following range of motion: flexion 
at 40 degrees (normal 45 degrees); extension at 40 degrees 
(normal 45 degrees); lateral flexion at 40 degrees (normal 45 
degrees); and rotation at 70 degrees (normal 80 degrees).  As 
the cervical area required no treatment, the examiner offered 
none, and encouraged the veteran to "[c]ontinue to work."   

The evidence of record weighs against assignment of rating in 
excess of 10 percent for the veteran's cervical spine 
disability prior to December 29, 1998.  As observed above, 
medical records from 1994 to 1996 are entirely negative of 
any limitation of motion in the cervical spine, and the 
veteran specifically reported in September 1996 that he was 
asymptomatic.  The August 1997 VA report revealed a slight 
limitation of motion of the cervical spine in all directions, 
being between 5 and 10 degrees below the normal range, and 
this report contains no evidence of moderate limitation or 
ankylosis, as required for a 20 percent rating under 
Diagnostic Codes 5290 or 5287.  The preponderance of the 
evidence thus weighs against the veteran's claim for a 10 
percent rating prior to December 29, 1998.

Turning next to the issue of whether a rating in excess of 20 
percent is warranted for the veteran's cervical spine 
disability from December 29, 1998, the medical evidence of 
record from that date weighs against a higher rating.  In 
applying the rating criteria in effect prior to September 26, 
2003, the Board finds that the only medical record dated 
during this time consists of a January 2000 Addendum to the 
December 29, 1998 private medical report.  In this addendum, 
the physician stated that "[i]t is at least as likely as not 
that the discomfort from repeated use could not significantly 
limit functional ability of the affected areas of the neck, 
and that its use will result in typically a 0% diminishment 
of excursion, speed and coordination or endurance."  This 
report bears no indication that the veteran experienced 
severe limitation of motion of the cervical spine, as 
required for the next highest rating of 30 percent under 
Diagnostic Code 5290, nor does it reflect that the veteran 
developed favorable ankylosis of the cervical spine, which 
would warrant a higher 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290 (2002).  Accordingly, the 
evidence of record weighs against the veteran's claim for a 
higher disability rating for the service-connected residuals 
of his C2 vertebra fracture for this time period.

In applying the current rating criteria, the record discloses 
that the veteran underwent two medical examinations after the 
September 2003 effective date of the amendment to 38 C.F.R. 
§ 4.71a.  A March 2004 private medical examination report 
reveals that the veteran had no recent treatment or 
evaluation of the neck and that his last X-rays were 6 to 7 
years prior.  The physician noted the veteran's complains of 
intermittent pain and discomfort in the posterior cervical 
region, and his report that symptoms gradually had worsened 
in recent years, but not to an extent requiring more than 
taking a Tylenol.  The veteran displayed the following range 
of motion in the neck: 60 degrees extension; 50 degrees 
flexion; 20 degrees right bending; 35 degrees left bending; 
30 degrees right rotation; and 70 degrees left rotation.  The 
physician diagnosed the veteran with a cervical fracture, 
functional ankylosis, C2-C3-C4, and suspected early 
degenerative changes in lower cervical joints.  There was no 
indication of a vertebral deformity.

A November 2005 VA examination contained similar complaints 
of chronic neck pain, and the range of motion tests produced 
the following results: 40 degrees forward flexion; 40 degrees 
extension; 40 degrees left lateral flexion; 40 degrees right 
lateral flexion; 60 degrees left lateral rotation; and 70 
degrees right lateral rotation.  The examiner noted that the 
contour, curvature and alignment of the cervical spine were 
normal with mild tenderness over the posterior cervical 
paraspinal muscle.  He also concluded that, with respect to 
the appearance of the affected joints, there was no evidence 
of joint pain, swelling, tenderness, inflammation, gross 
deformities, subluxation, contractures, or ankylosis.  Based 
on his evaluation, the doctor concluded that the veteran 
should avoid frequent flexion, extension, rotation and 
lateral flexion of the neck to protect his neck and that it 
is unlikely that the range of motion would decrease with 
excess fatigability or weakened movements.  

Both the March 2004 private examination and the November 2005 
VA medical report weigh against the veteran's claim for a 
rating in excess of 20 percent under the pre- and post-
September 2003 amended versions of 38 C.F.R. § 4.71a.  In the 
former report, the veteran displayed forward flexion of 50 
degrees, and in the later, he demonstrated a slight decrease 
to 40 degrees of flexion.  Both results fall well outside the 
severe limitation of motion or 15 degrees or less forward 
flexion of the cervical spine required for a 30 percent 
rating under the Code.  Additionally, neither report contains 
a diagnosis of favorable ankylosis of the entire cervical 
spine, as required for a 30 percent rating.  Accordingly, the 
evidence weighs against the veteran's claim.  

The Board finds that, even with consideration of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra, there is no basis for a finding 
of additional loss of motion of the cervical spine due to 
pain or flare-ups of pain, supported by objective findings to 
a degree that supports a higher rating during either period 
of time at issue under the former or current rating criteria, 
nor is there any medical evidence of such limitation of 
motion due to weakness, fatigue, incoordination or any other 
symptom.

While the veteran has a history of a C2 vertebra fracture, 
there is no X-ray evidence of a vertebral deformity.  
Accordingly, a separate compensable rating is not warranted 
under Diagnostic Code 5285 at any point since March 1995. 

b. Initial Compensable Rating for Hemorrhoids
Background
The veteran had received a zero percent rating for his 
service-connected hemorrhoids in the March 1998 RO decision.  
He timely filed an NOD to this rating in August 1998, where 
he claimed that the disability had at times flared up to such 
an extent that he missed work, and asserted that as a 
permanent condition, it limited his activity of everyday life 
and was "getting worse[]."  The RO issued an SOC in 
November 1998.   

Medical Records
The record reflects that the veteran's history of hemorrhoid 
problems dates back to April 1987, when he received a 
diagnosis of bleeding prolapse, ulcerative hemorrhoids, which 
resulted in an emergency hemorrhoidectomy.  A September 1996 
VA examination report similarly noted the veteran's history 
of hemorrhoids, and a physical evaluation disclosed "small 
external hemorrhoidial tags" without evidence of bleeding or 
inflammation.  This VA examiner confirmed a hemorrhoid 
diagnosis.    

A February 2000 VA examination report additionally recognized 
the veteran's hemorrhoid history and that the 1987 emergency 
surgery had been successful, except for some difficulty in 
approximating the skin after excision.  The report recorded 
the veteran's complaint of bleeding and slight pain in the 
previous few years, occurring bimonthly.  The physical 
examination revealed normal sphincter tone and no prolapsed 
external hemorrhoids, and the examiner commented that 
although he could see a small ridge of raised tissue, he did 
not otherwise detect any internal hemorrhoids.  Based on this 
evaluation and the veteran's history, the VA examiner 
concluded that his hemorrhoids "do not cause significant 
impairment in the patient's quality of life at this time."

In October 2005, the veteran submitted to a VA examination, 
where he complained of persistent anal itching, hemorrhoids 
and occasional bleeding.  The veteran reported that for the 
preceding 6 months to one year he had noticed worsening 
flares of his hemorrhoids on a biweekly to monthly basis with 
occasional fresh blood on toilet tissue paper.  The examiner 
also noted that the veteran indicated that he used creams for 
relief of anal itching, and in the past he had used 
suppositories as well.  In this report, the veteran denied 
fresh, active bleeding or dyschezia (difficult or painful 
evacuation of feces from the rectum).  The physical 
examination revealed anal stenosis with increased tone, but 
no bleeding was noted and no palpable hemorrhoids existed at 
that time.  The October 2005 VA examiner diagnosed the 
veteran with chronic external/internal hemorrhoids with 
intermittent flare-ups.  In his discussion, the examiner 
commented that the veteran had had recent recurrent flares 
with increased rectal tone and that surgery could correct 
such an increased tone.  The examiner advised the veteran to 
avoid prolonged sitting, straining or heavy lifting at that 
time to prevent further engorging of the rectal veins, and 
stated that he could lift and carry 20 pounds occasionally 
and 10 pounds frequently.  In addition, this physician stated 
that the veteran was unable to walk, stand or sit for more 
than 2 hours.  

The medical evidence of record weighs against the veteran's 
claim for an initial or staged compensable rating for 
hemorrhoids.  Although all of the medical reports acknowledge 
the existence of the veteran's hemorrhoids, none of these 
reports disclose that he suffers from "[l]arge or 
thrombotic" hemorrhoids, which are "irreducible, with 
excessive redundant tissue" and evidence frequent 
recurrences, as required for the next highest rating of 10 
percent under Diagnostic Code 7336.  Nor does the evidence 
demonstrate that the veteran suffers from "persistent 
bleeding with secondary anemia, or with fissures," as 
required for a 20 percent evaluation under the Code.  
Instead, the most recent VA examination revealed no 
"palpable hemorrhoids."  Accordingly, the weight of the 
evidence is against the veteran's claim for a compensable 
rating for hemorrhoids.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his either of his service-
connected disabilities have resulted in marked interference 
with employment, as he currently works as a prison guard, or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



IV. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.    


ORDER

An initial rating in excess of 10 percent for residuals for 
a C2 vertebra fracture, prior to December 29, 1998, is 
denied.

An initial or staged rating in excess of 20 percent for 
residuals for a C2 vertebra fracture, from December 29, 
1998, is denied.

An initial compensable rating for hemorrhoids is denied




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


